DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 12/26/2019 has been reviewed by the examiner in view of prior art of records Fateh (US 8,820,930 B2), and the prior art of records Fateh fails to teach the cited claim limitations of “a comfortability-tension threshold; comparing a current pose of the user and a determined optimal pose; mapping the current pose and the determined optimal pose to an angle for adjusting on-screen content of a display of the computer system; and adjusting the on-screen content of the display of the computer system based on the angle”. Prior art Fateh teaches a method and system for amblyopia correction, the system includes, an image processing unit to identify a set of image parameters and, when, in operation, the image processing unit modifies a source visual content based on one or more of the set of image parameters to generate visual content. However, prior art of records Fateh fails to teach the cited claim limitations of “a comfortability-tension threshold; comparing a current pose of the user and a determined optimal pose; mapping the current pose and the determined optimal pose to an angle for adjusting on-screen content of a display of the computer system; and adjusting the on-screen content of the display of the computer system based on the angle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 21, 2022
/SIMON KING/Primary Examiner, Art Unit 2653